Title: From Thomas Jefferson to Andrew Benade, 7 January 1809
From: Jefferson, Thomas
To: Benade, Andrew


                  
                     Sir 
                     
                     Washington Jan. 7. 09.
                  
                  At the request, and for account of mr Craven Peyton of Albemarle in Virginia, I inclose you a draught of the bank of the US. at this place on that at Philadelphia for two hundred & seventy five dollars. in justice to mr Peyton I must add that he had reason to expect that this sum would have been larger by one hundred dollars; but the situation of my funds obliged me to place the other hundred dollars at his orders in Richmond. he will be able to have it remitted from thence himself if he chuses. this must be my apology as well as his. I salute you with respect 
                  
                     Th: Jefferson 
                     
                  
               